                Case 2:18-cv-01581-RAJ Document 1 Filed 10/29/18 Page 1 of 6




 1

 2

 3

 4

 5

 6

 7                               UNITED STATES DISTRICT COURT
                                WESTERN DISTRICT OF WASHINGTON
 8                                        AT SEATTLE
 9   WEIMIN CHEN, for himself and all others
                                         )
     similarly situated,                 )
10                                       )
                             Plaintiff,  )
11                                                        Case No.
                                         )
            v.                           )
12                                                        NOTICE OF REMOVAL
                                         )
     SIERRA TRADING POST, INC., and DOES )
13   1-20 inclusive,                     )
                                         )
14                         Defendants.   )
                                         )
15
     TO:      THE CLERK OF THE ABOVE-CAPTIONED COURT
16
     AND TO:            WEIMIN CHEN, Plaintiff;
17
     AND TO:            DANIEL M. HATTIS of HATTIS & LUKACS, Attorneys for Plaintiff:
18
              PLEASE TAKE NOTICE that defendant Sierra Trading Post, Inc. (“STP”) hereby
19
     provides notice of the removal to the United States District Court for the Western District of
20
     Washington of the following action filed on October 5, 2018, in the King County Superior Court:
21
     Chen v. Sierra Trading Post, Inc., Case No. 18-2-25019-6 SEA (the “State Court Action”). The
22
     following is a short, plain statement of the grounds for removal. See 28 U.S.C. § 1446(a).
23
                                I.    DESCRIPTION OF THE ACTION
24
              Plaintiff Weimin Chen (“Plaintiff”) filed a Complaint in the State Court Action on
25
     October 5, 2018, and served the Complaint on STP on October 9, 2018. The claims against STP
26
     arise out of STP’s purported use of allegedly false reference prices in its product advertisements
27
     NOTICE OF REMOVAL - 1                                                        LANE POWELL PC
                                                                           1420 FIFTH AVENUE, SUITE 4200
                                                                                    P.O. BOX 91302
                                                                              SEATTLE, WA 98111-9402
                                                                            206.223.7000 FAX: 206.223.7107
     444444.2874/7462217.1
                Case 2:18-cv-01581-RAJ Document 1 Filed 10/29/18 Page 2 of 6




 1   online and in stores in Washington state. Plaintiff purports to act on behalf of a putative class of

 2   “[a]ll persons who purchased in the State of Washington within the applicable limitations period

 3   from Sierra Trading Post, Inc., one or more products which Sierra Trading Post, Inc., advertised

 4   or promoted by displaying or otherwise disseminating a reference price or discount.” Complaint

 5   at ¶ 94. The Complaint asserts the following causes of action: (a) violation of the Washington

 6   Consumer Protection Act, RCW Chapter 19.86; (b) breach of express warranty, RCW 62A.2-

 7   313; (c) permanent public injunctive relief, RCW § 19.86.093; and (d) relief under the Uniform

 8   Declaratory Judgments Act, RCW 7.24. Id. at 28-35.

 9            The nature of the action is more fully stated in the Complaint, a true and correct copy of

10   which is attached hereto as Exhibit A. A true and correct copy of Plaintiff’s Demand for Jury

11   Trial is attached hereto as Exhibit B.

12                                   II.      BASIS FOR REMOVAL

13            The Court has jurisdiction over this action pursuant to the Class Action Fairness Act

14   (“CAFA”), 28 U.S.C. § 1332(d). CAFA provides that federal courts have original jurisdiction

15   and removal jurisdiction in class actions where (a) minimal diversity of citizenship exists; (b) the

16   amount in controversy exceeds the sum or value of $5,000,000, exclusive of interest and costs;

17   (c) the primary defendants are not states, state officials or government entities against whom the

18   federal court may be foreclosed from ordering relief; and (d) there are more than 100 people in

19   the putative class. 28 U.S.C. § 1332(d)(2); see also Serrano v. 180 Connect, Inc., 478 F.3d 1018,

20   1020-21 (9th Cir. 2007). As set forth below, this action is removable under CAFA.

21   A.       Diversity Of Citizenship Exists

22            Diversity of citizenship is established under CAFA for “a class action in which (A) any

23   member of a class of plaintiffs is a citizen of a State different from any defendant … .” 28 U.S.C.

24   § 1332(d)(2). Thus, only minimal diversity is required, and is satisfied where the sole named

25   class member plaintiff is a citizen of a state different from the sole named defendant.

26            Minimal diversity is met here. Plaintiff was a resident and citizen of the State of

27   Washington at the time of filing of the Complaint and at all times relevant to the action.
     NOTICE OF REMOVAL - 2                                                         LANE POWELL PC
                                                                            1420 FIFTH AVENUE, SUITE 4200
                                                                                     P.O. BOX 91302
                                                                               SEATTLE, WA 98111-9402
                                                                             206.223.7000 FAX: 206.223.7107
     444444.2874/7462217.1
                Case 2:18-cv-01581-RAJ Document 1 Filed 10/29/18 Page 3 of 6




 1   Complaint at ¶ 14. Further, as of the time of filing of this action and today, STP is a Wyoming

 2   corporation with its corporate headquarters in Framingham, Massachusetts; STP’s principal

 3   operations are not based in Washington. See Complaint at ¶ 15; Declaration of Tyler Sparrow

 4   (“Sparrow Declaration”) at ¶ 3. Thus, STP is not a citizen of Washington and, therefore, minimal

 5   diversity exists because the sole named plaintiff and sole named defendant are citizens of

 6   different states. See 28 U.S.C. § 1332(d)(2)(A).

 7   B.       The Amount In Controversy Exceeds $5,000,000

 8            Under CAFA, “the claims of the individual class members shall be aggregated to

 9   determine whether the matter in controversy exceeds the sum or value of $5,000,000, exclusive

10   of interest and costs.” 28 U.S.C. § 1332(d)(2). “In determining the amount in controversy, courts

11   first look to the complaint. Generally, the sum claimed by the plaintiff controls” for purposes of

12   determining CAFA removal jurisdiction. Ibarra v. Manheim Invs., Inc., 775 F.3d 1193, 1197

13   (9th Cir. 2015); cf. Gugliemino v. McKee Foods Corp., 506 F.3d 696, 700 (9th Cir. 2007) (the

14   party seeking removal must “prove with legal certainty” the amount in controversy only when

15   the state court complaint affirmatively alleges an amount in controversy less than the

16   jurisdictional threshold).

17            Plaintiff prays, inter alia, “[f]or damages, including actual damages to Plaintiff and the

18   Class in an amount to be determined at trial but which is more than $100,000 and which is

19   estimated to be approximately $23 million.” Complaint at 35 ¶ B. Plaintiff additionally requests

20   additional damages up to an amount not to exceed three times the actual damages sustained,

21   disgorgement or restitution of all revenues, profits and/or unjust enrichment obtained by

22   Defendant directly or indirectly, and nominal damages, in addition to attorneys’ fees and costs

23   of complying with various prayed-for measures of injunctive relief. Id. at 35-36 ¶¶ C-K, O.

24   These figures combined result in an amount prayed for in the Complaint that exceeds $5,000,000.

25   C.       Class Size Exceeds 100 Class Members
26            Plaintiff alleges in the Complaint that, while he does not know the exact number of

27   potential class members, he “is informed and believes that the Class easily comprises 10,000
     NOTICE OF REMOVAL - 3                                                         LANE POWELL PC
                                                                            1420 FIFTH AVENUE, SUITE 4200
                                                                                     P.O. BOX 91302
                                                                               SEATTLE, WA 98111-9402
                                                                             206.223.7000 FAX: 206.223.7107
     444444.2874/7462217.1
                Case 2:18-cv-01581-RAJ Document 1 Filed 10/29/18 Page 4 of 6




 1   Washington State residents and could, by the date of entry of Judgment, number in excess of

 2   20,000 Washington State residents.” Complaint at ¶ 96. Because there is no dispute that the

 3   putative class—as currently defined by Plaintiff on the face of the Complaint—includes more

 4   than 100 people, the class size requirement of CAFA is met.

 5   D.       Defendant Is A Private Entity

 6            Defendant is “a corporation chartered under the laws of the state of Wyoming.”

 7   Complaint at ¶ 15. Thus, as disclosed on the face of the Complaint, Defendant is not a state, state

 8   official, or governmental entity. See 28 U.S.C. § 1332(d)(5). Accordingly, the defendant’s legal

 9   status does not defeat removal jurisdiction.

10               III.        THE NOTICE OF REMOVAL IS PROCEDURALLY PROPER

11            A case may be removed within thirty days of formal service on the removing defendant.

12   28 U.S.C. § 1446(b); Murphy Bros. v. Michetti Pipe Stringing, 526 U.S. 344, (1999) (30-day

13   time period in which to remove triggered by date of formal service, not date when “courtesy

14   copy” was faxed to defendant). Service of summons was made on an agent of defendant STP in

15   the state of Washington on October 9, 2018. See Ex. A. This Notice of Removal is therefore

16   timely because it is filed within thirty days of formal service on STP.

17            Venue is proper in the Western District of Washington pursuant to 28 U.S.C. §§ 1441(a)

18   and 1446(a) because the State Court Action was filed and is pending in the Seattle Case

19   Assignment Area of the Superior Court for King County, which is within this district.

20            Pursuant to 28 U.S.C. § 1446(d), STP is simultaneously submitting filings and giving

21   appropriate notice to the State court and to the Plaintiff of this removal. Furthermore, STP will

22   comply with Western District of Washington Local Rule 101(c) and submit a verification of state

23   court records within fourteen days of this filing.

24            There are no other named defendants whose consent would be required for removal. See

25   28 U.S.C. § 1453(b).

26

27
     NOTICE OF REMOVAL - 4                                                        LANE POWELL PC
                                                                           1420 FIFTH AVENUE, SUITE 4200
                                                                                    P.O. BOX 91302
                                                                              SEATTLE, WA 98111-9402
                                                                            206.223.7000 FAX: 206.223.7107
     444444.2874/7462217.1
                Case 2:18-cv-01581-RAJ Document 1 Filed 10/29/18 Page 5 of 6




 1                           IV.   CONCLUSION AND REQUESTED RELIEF

 2            For all the reasons set forth above, STP requests that the State Court Action pending

 3   before the Superior Court of the State of Washington for the County of King be removed to the

 4   United States District Court for the Western District of Washington as if originally filed herein.

 5            DATED this 29th day October 2018.

 6    LANE POWELL PC                                   SHEPPARD, MULLIN, RICHTER &
                                                       HAMPTON LLP
 7

 8    By: /s/ Rudy A. Englund                          By: /s/ P. Craig Cardon
      Rudy A. Englund, WSBA No. 04123                  P. Craig Cardon, Cal. Bar No. 168646
 9    englundr@lanepowell.com                          Pro Hac Vice to be Submitted
10                                                     ccardon@sheppardmullin.com

11    By: /s/ Erin M. Wilson                           By: /s/ Jay T. Ramsey
      Erin M Wilson, WSBA No. 42454                    Jay T. Ramsey, Cal. Bar No. 273160
12    wilsonem@lanepowell.com                          Pro Hac Vice to be Submitted
                                                       jramsey@sheppardmullin.com
13
      Lane Powell, PC                                  Sheppard, Mullin, Richter & Hampton, LLP
14    PO Box 91302
      1420 Fifth Avenue, Suite 4200                    1901 Avenue of the Stars, Suite 1600
15    Seattle, WA 98111-9402                           Los Angeles, California 90067-6055
      Tel: 206.223.7000                                Phone 310.228.3700
16    Fax: 206.223.7107                                Fax 310.228.3701
17    Attorneys for Defendant Sierra Trading Post,     Attorneys for Defendant Sierra Trading Post,
      Inc.                                             Inc.
18
19

20

21

22

23

24

25

26

27
     NOTICE OF REMOVAL - 5                                                        LANE POWELL PC
                                                                           1420 FIFTH AVENUE, SUITE 4200
                                                                                    P.O. BOX 91302
                                                                              SEATTLE, WA 98111-9402
                                                                            206.223.7000 FAX: 206.223.7107
     444444.2874/7462217.1
                Case 2:18-cv-01581-RAJ Document 1 Filed 10/29/18 Page 6 of 6




 1                                    CERTIFICATE OF SERVICE

 2            I, hereby certify under penalty of perjury of the laws of the State of Washington that on

 3   the 29th day of October 2018, I caused to be served a copy of the attached document to the

 4   following person(s) in the manner indicated below at the following address(es):

 5    Daniel M. Hattis                                      by CM/ECF
      Hattis & Lukacs                                       by Electronic Mail
 6    PO Box 1645                                           by Facsimile Transmission
      Bellevue, WA 98009                                    by First Class Mail
 7    dan@hattislaw.com                                     by Hand Delivery
                                                            by Overnight Delivery
 8
 9

10            DATED this 29th day of October 2018.

11

12
                                            Amanda Lund
13

14

15

16

17

18
19

20

21

22

23

24

25

26

27
     NOTICE OF REMOVAL - 6                                                        LANE POWELL PC
                                                                           1420 FIFTH AVENUE, SUITE 4200
                                                                                    P.O. BOX 91302
                                                                              SEATTLE, WA 98111-9402
                                                                            206.223.7000 FAX: 206.223.7107
     444444.2874/7462217.1
